

104 S2185 IS: Western Water Infrastructure Act of 2021
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2185IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize certain Bureau of Reclamation programs, and for other purposes.1.Short titleThis Act may be cited as the Western Water Infrastructure Act of 2021.2.DefinitionsIn this Act:(1)Grandfathered projectThe term grandfathered project means a project that has been included in a feasibility level study by the Secretary that was commenced, including at the appraisal level, on or before January 1, 2021, in anticipation of Federal funding or recommended by the Secretary and approved by an Act of Congress prior to the date of enactment of this Act pursuant to— (A)section 4007 of the WIIN Act (43 U.S.C. 390b note; Public Law 114–322); (B)section 4(a)(2) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298); or(C)section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)). (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 3.Reauthorization of certain reclamation programs(a)Water storage programSection 4007 of the WIIN Act (43 U.S.C. 390b note; Public Law 114–322) is amended—(1)in subsection (h)—(A)in paragraph (1), by striking (1) $335,000,000 and inserting the following:(1)In general$1,600,000,000; and(B)by striking paragraph (2) and inserting the following:(2)Requirement(A)In generalSubject to subparagraph (B), a project may only receive funding under this section if the project has been included in an Act of Congress that specifically approves a project recommendation in an annual report issued in accordance with section 5 of the Western Water Infrastructure Act of 2021.(B)LimitationSubparagraph (A) shall not apply to a grandfathered project (as defined in section 2 of the Western Water Infrastructure Act of 2021).;(2)by striking subsection (i); and(3)by redesignating subsections (j) and (k) as subsections (i) and (j), respectively.(b)Eligible desalination projectsSection 4(a) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298) is amended—(1)by redesignating the second paragraph (1) (relating to eligible desalination projects) as paragraph (2); and(2)in subparagraph (F) of paragraph (2) (as so redesignated)—(A)in clause (i)—(i)by striking (i) $30,000,000 and inserting the following: (i)In general$125,000,000; and(ii)by striking ; and and at the end and inserting a period; and(B)by striking clause (ii) and inserting the following:(ii)Requirement(I)In generalSubject to subclause (II), a project may only receive funding under this section if the project has been included in an Act of Congress that specifically approves a project recommendation in an annual report issued in accordance with section 5 of the Western Water Infrastructure Act of 2021.(II)LimitationSubclause (I) shall not apply to a grandfathered project (as defined in section 2 of the Western Water Infrastructure Act of 2021)..(c)Reclamation and reuse of wastewater and groundwaterSection 1602(g) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(g)) is amended—(1)in paragraph (1)—(A)by striking the paragraph designation and all that follows through There is and inserting the following:(A)In generalThere is; and(B)by striking $50,000,000 and inserting $375,000,000; and(2)by striking paragraph (2) and inserting the following:(2)Requirement(A)In generalSubject to subparagraph (B), a project may only receive funding under this section if the project has been included in an Act of Congress that specifically approves a project recommendation in an annual report issued in accordance with section 5 of the Western Water Infrastructure Act of 2021.(B)LimitationSubparagraph (A) shall not apply to a grandfathered project (as defined in section 2 of the Western Water Infrastructure Act of 2021)..(d)Duration of certain reclamation projectsSection 4013 of the WIIN Act (43 U.S.C. 390b note; Public Law 114–322) is amended—(1)in paragraph (1), by striking ; and at the end;(2) in paragraph (2), by striking the period at the end the following and inserting ; and; and(3)by adding at the end the following:(2)sections 4006, 4007 (other than a project under construction under that section that is covered by paragraph (2)), 4008, 4009 (other than a project under construction under the amendment made by subsection (a) or (c) of section 4009 that is covered by paragraph (2)), and 4011 (including any amendments made by those sections), which shall expire 5 years after the date of enactment of the Western Water Infrastructure Act of 2021..(e)Applicable lawA grandfathered project shall continue to be subject to the applicable requirements of the following:(1)Section 4007 of the WIIN Act (43 U.S.C. 390b note; Public Law 114–322).(2)Section 4(a)(2) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298).(3)Section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)). 4.Increased funding for water management improvementSection 9504(e) of the Omnibus Public Land Management Act of 2009 (42 U.S.C. 10364(e)) is amended by striking $700,000,000 and inserting $1,000,000,000. 5.Annual report to congress on future western water storage projects(a)DefinitionsIn this section:(1)Annual reportThe term annual report means a report required under subsection (b)(1).(2)Authorized reclamation project(A)In generalThe term authorized Reclamation project means a project authorized under—(i)section 4007 of the WIIN Act (43 U.S.C. 390b note; Public Law 114–322);(ii)section 4(a)(2) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298); or(iii)section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)).(B)ExclusionThe term authorized Reclamation project does not include a grandfathered project.(3)Authorizing committees of congressThe term authorizing committees of Congress means—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(b)Annual report(1)In generalNot later than February 1 of each year, the Secretary shall develop and submit to the authorizing committees of Congress a report, to be entitled Report to Congress on Future Water Storage Projects , that identifies each authorized Reclamation project that the Secretary has determined meets the criteria and eligibility requirements under subsection (a) or (b) of section 4007 of the WIIN Act (43 U.S.C. 390b note; Public Law 114–322), section 4(a)(2) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law 104–298), or section 1602(e) of the Reclamation Wastewater and Groundwater Study and Facilities Act (43 U.S.C. 390h(e)), as applicable. (2)TransparencyFor each authorized Reclamation project included in the annual report under paragraph (1), the Secretary shall include—(A)the name of the associated non-Federal entity, including the name of any non-Federal entity that has contributed, or is expected to contribute, a non-Federal share of the cost of the authorized Reclamation project;(B)a letter or statement of support from each associated non-Federal entity; and(C)a summary of the basis for the determination of the Secretary that the authorized Reclamation project meets the eligibility requirements referred to in paragraph (1), including an estimate, to the maximum extent practicable, of the monetary and nonmonetary benefits of the authorized Reclamation project. 6.Contracts for enhanced inspection(a)DefinitionsIn this section:(1)Aging infrastructureThe term aging infrastructure means any infrastructure subject to an enhanced inspection under this section that is associated with a facility that—(A)was constructed by the Bureau of Reclamation (or a precursor to the Bureau of Reclamation), in accordance with the reclamation laws; and(B)is greater than 50 years old as of the date of the enhanced inspection.(2)Enhanced inspectionThe term enhanced inspection means an inspection that uses current or innovative technology, including Light Detection and Ranging (commonly known as LiDAR), ground penetrating radar, subsurface imaging, or subsurface geophysical techniques, to detect whether the features of aging infrastructure—(A)(i)are structurally sound; and(ii)can operate as intended; or(B)are at risk of failure.(3)Reclamation lawsThe term reclamation laws means Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act (43 U.S.C. 371 et seq.)). (b)Enhanced inspection(1)In generalThe Secretary may carry out enhanced inspections of aging infrastructure, pursuant to a contract with the owner or operator of the aging infrastructure.(2)Certain circumstancesSubject to the availability of appropriations or funds otherwise available pursuant to subsection (d), the Secretary shall enter into a contract described in paragraph (1), if the owner or operator of the aging infrastructure requests that the Secretary carry out the enhanced inspections.(3)ReimbursabilityAny Federal funds used to carry out the enhanced inspections under this section are nonreimbursable.(c)LimitationThe Secretary shall not require an owner or operator of a project under the jurisdiction of another Federal agency to carry out corrective or remedial actions in response to an enhanced inspection carried out under this section.(d)Funding(1)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000, to remain available until expended.(2)Acceptance of fundsThe Secretary may—(A)accept funds from an owner or operator of aging infrastructure to carry out an enhanced inspection of the aging infrastructure under this section; and(B)use the funds accepted under subparagraph (A) to carry out an enhanced inspection of the aging infrastructure pursuant to a contract entered into with the owner or operator under this section. 7.Reservoir sediment management(a)Definition of sediment management planIn this section, the term sediment management plan means a plan for—(1)preventing sediment from reducing water storage capacity at a reservoir; and(2)increasing water storage capacity through sediment removal at a reservoir.(b)Sediment management programThe Secretary shall carry out a program for the development and implementation of sediment management plans for reservoirs owned by the Secretary, on request by project beneficiaries.(c)Plan elementsA sediment management plan under subsection (b) shall—(1)provide opportunities for States, project beneficiaries, and other stakeholders to participate in sediment management decisions;(2)evaluate the volume of sediment in a reservoir and impacts on project purposes, including storage capacity;(3)identify sediment management options, including sediment dikes and dredging;(4)identify constraints;(5)assess technical feasibility, economic justification, and environmental impacts;(6)identify beneficial uses for sediment; and(7)to the maximum extent practicable, use, develop, and demonstrate innovative, cost-saving technologies, including structural and nonstructural technologies and designs, to manage sediment.(d)JustificationIn determining the economic justification of a sediment management plan under subsection (b), the Secretary shall—(1)measure and include flooding, erosion, and accretion damages upstream and downstream of the reservoir that are likely to occur as a result of sediment management within the reservoir compared to the damages that are likely to occur if the sediment management plan is not implemented; and(2)include—(A)lifecycle costs; and(B)a 100-year period of analysis.(e)Prioritization of sediment management plansIn carrying out the program under this section, the Secretary shall give priority to developing and implementing sediment management plans that affect reservoirs that cross State lines.(f)Cost share(1)In generalThe beneficiaries requesting a sediment management plan shall share in the cost of development and implementation of the sediment management plan.(2)AllocationThere shall be allocated—(A)among the beneficiaries described in paragraph (1) the reimbursable costs of developing and implementing the sediment management plan; and(B)to the Secretary the nonreimbursable costs of any other public benefits identified in the sediment management plan.(g)Contributed fundsThe Secretary may accept funds from non-Federal entities and other Federal agencies to develop and implement a sediment management plan under this section.(h)GuidanceThe Secretary shall use the knowledge gained through the development and implementation of sediment management plans under subsection (b) to develop guidance for sediment management at other reservoirs.(i)Partnership with the chief of engineers(1)In generalThe Secretary shall carry out the program established under this section in partnership with the Secretary of the Army, acting through the Chief of Engineers, which shall apply to reservoirs managed or owned by the Corps of Engineers.(2)Memorandum of agreementFor sediment management plans that apply to a reservoir managed or owned by the Corps of Engineers under paragraph (1), the Secretary and the Secretary of the Army shall execute a memorandum of agreement establishing—(A)the framework for a partnership; and(B)the terms and conditions for sharing expertise and resources.(3)PaymentsThe Secretary may accept and expend funds from the Secretary of the Army any work under this subsection at a reservoir managed or owned by Corps of Engineers.(4)Lead agencyThe Secretary or the Secretary of the Army, as applicable, based on who has primary jurisdiction over a reservoir, shall take the lead in developing and implementing a sediment management plan for the reservoir.(j)Other authorities not affectedNothing in this section affects—(1)sediment management; or(2)the share of costs paid by Federal and non-Federal entities relating to sediment management under any other provision of law (including regulations).(k)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000, to remain available until expended.8.Elimination of Bureau of Reclamation maintenance backlog(a)In generalThe Secretary shall use amounts made available under subsection (b)—(1)to carry out activities to reduce or eliminate all major rehabilitation and replacement needs of the Bureau of Reclamation, as identified in an Asset Management Report (as defined in section 8601 of the John D. Dingell, Jr. Conservation, Management, and Recreation Act (43 U.S.C. 505a)); or (2)to support the rehabilitation, reconstruction, or replacement of any dam—(A)the construction of which began on or after January 1, 1905;(B)that was developed pursuant to section 4 of the Act of August 18, 1894 (commonly known as the Carey Act) (28 Stat. 422, chapter 301; 43 U.S.C. 641);(C)that the Governor of the State in which the dam is located has—(i)determined reached the useful life of the dam; (ii)determined poses significant health and safety concerns; and(iii) requested Federal support; and(D)for which the estimated rehabilitation, reconstruction, or replacement, engineering, and permitting costs would exceed $50,000,000.(b)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000,000 for the period of fiscal years 2022 through 2026.(2)Reimbursement of costsAmounts made available to the Secretary under paragraph (1) for maintenance activities at reserved works and transferred works identified in the report described in subsection (a)(1) that are considered to be reimbursable costs under existing contracts shall be afforded the repayment terms provided under section 9603 of the Omnibus Public Land Management Act of 2009 (43 U.S.C. 510b). 